Citation Nr: 0429545	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1961 
to January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2001 and May 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied service connection 
for, inter alia, depression.


FINDINGS OF FACT

1.  The veteran was neither diagnosed with nor treated for 
depression either while in service or until many years after 
service.

2.  The veteran's depression disorder was first objectively 
manifested in November 1998.


CONCLUSION OF LAW

The veteran does not have depression that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) show no 
diagnosis of, or treatment for, any mental disorder.  The 
veteran was released from military service in January 1966.  
The first notation of any mental disorder is in outpatient 
treatment records from the VA Medical Center (VAMC) in 
Marion, Illinois.  A November 1998 entry notes a diagnosis of 
depressive disorder, not otherwise classified.  The same 
entry also referred to an unspecified alcohol dependence, and 
unspecified drinking behavior.

The veteran submitted a claim for service connection for 
depression, in November 1998.  A January 1999 VA examination 
for post-traumatic stress disorder (PTSD) noted that the 
veteran related an incident involving small arms fire and a 
mechanical incident occurring while aboard a military 
transport arriving at DaNang Air Base, Vietnam, which he 
described as stressors causing his PTSD.  The examiner did 
not diagnose PTSD.  The examiner noted that, while the 
veteran was apparently in a very stressful situation, at no 
time was there a threat of serious injury or death.  The 
examiner concluded that, in his opinion, the events described 
by the veteran did not meet the criteria of traumatic stress, 
and that the veteran's symptoms were related to (and the 
examiner diagnosed) a major depressive disorder and 
polysubstance abuse and dependence.  In a rating decision 
dated in May 1999, the veteran's claim of service connection 
for major depressive disorder was denied as not being well 
grounded because the condition was not shown to have been 
incurred in or aggravated by the veteran's military service.  
In a progress note from the VA Community Based Outpatient 
Clinic in Cape Girardeau, Missouri, dated in September 2000, 
the veteran was diagnosed with major depression and alcohol 
dependence in remission.  

Thereafter, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted on November 9, 2000, 
changing the standard for processing veterans' claims.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  As a result 
of the enactment of the VCAA, in a correspondence dated in 
May 2001, the RO told the veteran to disregard the May 1999 
decision, identified the types of evidence necessary to 
establish service connection, and requested that the veteran 
provide either such evidence or identify evidence that the RO 
could obtain on behalf of the veteran.  The veteran did not 
provide either evidence or information relating to evidence.  
The RO then re-adjudicated the veteran's claim in July 2001, 
again denying service connection for depression, and noting 
that depression was not shown in service, or until 1998, more 
than 30 years after service.  

The veteran was afforded a series of VA examinations again in 
March 2002, which resulted in a diagnosis of major 
depression.  

The record of a VA examination conducted in February 2004 
shows that the veteran was again diagnosed with major 
depressive disorder and dysthymia.  The veteran again averred 
that his depression was caused by the incident that occurred 
during the arrival into DaNang.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is ample evidence that the veteran has a current 
disability diagnosed as depression.  There is, however, no 
medical evidence of a relationship between currently 
diagnosed depression and military service or event coincident 
therewith.  The evidence of record supportive of the 
veteran's claim of an in-service injury or disease and nexus 
between current disability and in-service events consists of 
the lay statements of the veteran himself.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2003).  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe what happened in service and the symptoms of his 
disability, he is not competent to provide medical opinion as 
to its etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

Finally, the Board notes that on at least two occasions the 
RO requested that the veteran provide, or identify so that 
the RO could obtain, evidence to support the veteran's claim.  
The veteran never responded to these requests.  The Board 
therefore concludes that there is no competent evidence that 
connects the veteran's current disability to his military 
service.  See 38 C.F.R. § 3.159(c)(1)(i).  Significantly, 
many years passed from the time the veteran left military 
service until depression was manifested.  The absence of 
diagnosed disability until many years after service, as well 
as the absence of medical nexus evidence, is of significant 
evidentiary weight, so much so that the Board concludes that 
the preponderance of the evidence is against the claim.

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that the veteran was advised of VA's duties under 
the VCAA in a letter dated in May 2001.

Specifically regarding VA's duty to notify, the May 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, as noted above, the 
veteran was notified of the requirement that he provide 
evidence or information that would lead to evidence, to 
support the claim.  The RO also informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided two statements of 
the case (SOCs) and a supplemental statement of the case 
(SSOC) reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) and VA 
treatment records.  As noted above, the RO also sought 
information from the veteran that might lead to treatment 
records the veteran had identified, but the veteran did not 
respond to two requests for this information.  The veteran 
was also afforded no less than three VA medical examinations 
since he first sought service connection for depression.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.  


ORDER

Entitlement to service connection for depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



